        Case 1:20-cv-00534-AWI-SAB Document 72 Filed 02/26/21 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    JOSHUA JASON DALKE,                               )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER REGARDING PLAINTIFF’S MOTION
10            v.                                           TO SUPPLEMENT HIS COMPLAINT
                                                       )
11                                                     )   (ECF No. 70)
     KING CLARK, et al.,
                                                       )
12                                                     )
                      Defendants.                      )
13                                                     )
14            Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights
15   action pursuant to 42 U.S.C. § 1983.
16            Currently before the Court is Plaintiff’s motion regarding his request to supplement the
17   complaint, filed February 25, 2021. It appears that Plaintiff is requesting the status of his prior
18   proposed amendment.
19            Plaintiff is advised that on January 26, 2021, the Court issued an order disregarding his third
20   amended complaint which was lodged because Plaintiff had not sought leave of court to amend the
21   complaint, and the Court could not decipher the purpose of his amendment. (ECF No. 59.) Accordingly,
22   there is no basis for the Court to accept evidence or allow Plaintiff to supplement the complaint.

23
24   IT IS SO ORDERED.

25   Dated:        February 26, 2021
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
